DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments


This action is responsive to the amendments filed on 08/04/2022. Claims 1 and 7 are independent. Claims 3-4 are cancelled. Claims 1-2, 5-8, 10 and 13 are amended. Claims 1-2 and 5-17 are pending, being considered and rejected.

Response to Arguments/Remarks
Applicant’s arguments/remarks, filed on 08/04/2022, have been fully considered and are rendered moot in view of new grounds of rejections outlined below, which were necessitated by the applicant’s amendment. The argument does not apply to the current art(s) being used. Further, the
Abstract objection has been waived.	
Claim objections has been waived.		
Claim rejections under 35 USC § 101 has been waived.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Regarding independent claims 1 and 7, the claims recite “filled with zero values”, which is not defined in the specification and/or drawings (Figs. 1-17).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claims 1 and 7, the claims recite limitation(s) “wherein the substitutable area is filled with zero values and the verification fingerprint is configured to be inserted into the substitutable area to substitute the zero values in the substitutable area”, which is not clearly described in the specification and/or drawings (Figs. 1-17). The specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. In this matter, the specification never refers to a substitutable area that is filled with zero values as a genus. Under BRI, the specification Para. [000161] only describes that “A substitutable area Lil is an area in which insignificant values, such as "0000 0000" exist”, but it does not describe that it is the fact that “zeros” are included or just one example. Nowhere in the specification it is described that “filled with zeroes” is what is required to be considered substitutable area in a genus manner. The claim language is generic and functional, the generic claim language does not satisfy the written description requirement since it fails to support the scope of the genus claimed. Further, it is never explained any relationship of “zeroes” whether minimum or maximum, or pattern, etc. that would be required for the substitutable area claimed to be filled with zero values. Thus, the claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement(s) as introducing new matter. 
Dependent claims 2, 5-6 and 8-17 are likewise rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement(s) since they depend on and/or carries the deficiencies of the parent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-2 and 5-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites limitation “receive an original data indicated as hex codes and a verification fingerprint indicated as hex codes, and generate a verification data by inserting the verification fingerprint indicated as hex codes into an input-enabled location of the original data”, and then the claim later recites to “derive the input-enabled location where the verification fingerprint indicated as hex codes is to be inserted from an embedding location preset list of the original data”, which is unclear and renders the claim indefinite because it is unclear “how” is it “to be inserted” when the previous limitation recites that it is “inserting into an input-enabled location” while the latter says “has yet to happen or may or may not happen, since “it is to be”. Therefore, clarification is required.   
Regarding independent claims 1 and 7, the claims recite relative term “filled with zero values”, which renders the claim indefinite. The term “filled” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention since the term “filled” is never defined. Therefore, clarification is required.
Dependent claims 2, 5-6 and 8-17 are likewise rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as being indefinite since they depend on and/or carries the deficiencies of the parent claims.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Masui Motoo (KR 2008-0029867 A), hereinafter (Masui), in view of HIRANO MITSUNORI (JP 2001211311 A), hereinafter (Hirano), and further in view of Conover et al. (US 6,373,960 B1), hereinafter (Conover).

Regarding claim 1, Masui teaches an electronic system for embedding a digital verification fingerprint, comprising: a memory storing instructions; and a processor configured to execute the instructions to (Masui, pdf page 4 (7th/10th paragraph), discloses to embed a fingerprint watermark, and as disclosed in pdf page 15 (6th paragraph), an image processing computer, as shown in Fig. 42 and disclosed in pdf page 15 (7th-8th paragraph), includes a CPU (central processing unit) 4201, a memory 4202 that stores programs and data used for processing. Wherein, the CPU 4201 performs the above-described process by executing a program using the memory 4202): receive an original data Masui, pdf page 10 (8th /11th paragraph, discloses that the document image superimposing unit 218 superimposes the generated fingerprint image (hereinafter verification fingerprint) on the document image of the input color image 233 (i.e., original data), and outputs/generates a printing document image (fingerprint superimposed image) in which the fingerprint watermark is embedded), and as disclosed in pdf page 7 (5th paragraph), wherein the fingerprint watermark can be embedded inside the color figure (or image) while avoiding the area containing the character), and generate data type information of the original data (Masui, pdf page 6 (1st paragraph), discloses that the boundary detection unit 212 performs a boundary detection process for detecting a character area or a figure area (i.e., data type) included in the color image 233, or as disclosed in pdf page 24 (claim 1), a process of detecting a character area or a graphic area (i.e., data type) included in the color document image), and derive the input-enabled location where the verification fingerprint Masui, pdf page 7 (6th paragraph), discloses an area in which watermark can be embedded is obtained, or as disclosed in pdf page 10 (9th paragraph), a designated area to assign a fingerprint pattern), wherein the input-enabled location is included in an inactive area of the original data (Masui, pdf page 6 (1st paragraph), discloses that it is desirable to secure the fingerprint embedding area, avoiding the character area and the graphic area); and wherein the insertable area has no recorded values and the verification fingerprint is configured to be directly inserted into the insertable area (Masui, pdf page 11 (9th paragraph), discloses the area | region which can embed a fingerprint is a part with a uniform area color, such as a blank part (i.e., the insertable area that has no recorded values) in a document image, or the inside of a color figure, and/or see also in pdf page 2 (7th paragraph), discloses that in the case of a plurality of symbol patterns for one bit, when the number of patterns having a predetermined threshold value or more is a blank area, a pattern of "0" or "1" (i.e., the verification fingerprint) is embedded in all the blank areas (i.e., the insertable area that has no recorded values) for one bit).
Masui, as described above, discloses to receive an original data and a verification fingerprint, and generate a verification data by inserting the verification fingerprint into an input-enabled location of the original data, wherein Masui fails to explicitly disclose but Hirano teaches to receive an original data indicated as hex codes and a verification fingerprint indicated as hex codes, and generate a verification data by inserting the verification fingerprint indicated as hex codes into an input-enabled location of the original data (Hirano, Fig. 1 and pdf page 2 (5th paragraph), discloses a digital watermark embedding process in which the digital watermark data AAAAh in hexadecimal (i.e., a verification fingerprint indicated as hex codes) is embedded in the image data to output AAAA0000 (i.e., first verification data)), and wherein the substitutable area is filled with zero values and the verification fingerprint is configured to be inserted into the substitutable area to substitute the zero values in the substitutable area (Hirano, Fig. 1 and pdf page 2 (5th paragraph) and pdf page 3 (3rd-4th paragraph), discloses a digital watermark embedding process in which the digital watermark data called BBBB substitutes (or replaces) the values 0000 included within the data AAAA0000, as depicted in Fig. 1, and results in as AAAABBBB), and 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hirano’ into the teachings of ‘Masui’, with a motivation wherein the substitutable area is filled with zero values and the verification fingerprint is configured to be inserted into the substitutable area to substitute the zero values in the substitutable area, as taught by Hirano, in order to provide an electronic watermark information embedding system, which can suppress degradation in digital contents due to an increase in the embedding frequency of electronic watermark information, and protect the copyright of these digital contents by identifying unauthorized users and/or use of the digital contents; Hirano, pdf page 1 Abstract and Para. [0001-0003].
Masui as modified by Hirano fails to explicitly disclose but Conover teaches to derive an input-enabled location from an embedding location preset list of the original data (Conover, Col. 9 (lines 16- 17), discloses to refer the site data list 156 to select sites 152 for watermarking), a preset database configured to store the embedding location preset list according to the data type information (Conover, Col. 11 (lines 1-2), discloses to preserve (i.e., store) the site data list 156 generated during selection of watermarking sites 152, or see also Col. 15 (lines 59-60), discloses to preserve the site data list 156 for subsequent use in embedding watermarks), wherein the embedding location preset list comprises a plurality of areas, which comprise one or more of a substitutable area or an insertable area (Conover, Col. 9 (line 17), discloses a site data list 156 to select sites 152 for watermarking, and as disclosed in Col. 6 (lines 40-42), a site data list contains data which specifies characteristics of sites (i.e., substitutable area or an insertable area) at which the watermark may be embedded), 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Conover’ into the teachings of ‘Masui’ as modified by ‘Hirano’, with a motivation to derive an input-enabled location from an embedding location preset list of the original data, as taught by Conover, at which the watermark may be embedded in order to detect unauthorized copying of compressed digital video data; Conover, Col. 1 (lines 6-9).

Regarding claim 2, Mausi as modified by Hirano in view of Conover teaches the system for embedding a digital verification fingerprint according to claim 1, wherein Mausi further teaches the processor is further configured to receive the data type information to deliver it to the preset database (Masui, pdf page 6 (1st paragraph), discloses that the boundary detection unit 212 performs a boundary detection process for detecting a character area or a figure area (i.e., the data type information) included in the color image 233), and 
Mausi as modified by Hirano fails to disclose but Conover further teaches receive the embedding location preset list from the preset database (Conover, Col. 15 (lines 59-61), discloses a separate capability for receiving and retransmitting the site data list 156 in order to preserve the site data list 156 for subsequent use in embedding watermarks).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Conover’ into the teachings of ‘Masui’ as modified by ‘Hirano’, with a motivation to receive the embedding location preset list from the preset database to deliver it to the data module, as taught by Conover, in order to select sites 152 for watermarking; Conover, Col. 9 (lines 16-17).

Regarding claim 3, (cancelled). 

Regarding claim 4, (cancelled). 

Regarding claim 5, Mausi as modified by Hirano in view of Conover teaches the system for embedding a digital verification fingerprint according to claim 1, wherein Mausi further teaches the processor is further configured to appoint a review area from the plurality of areas (Mausi, pdf page 7 (8th paragraph), discloses to obtain small/symbol area), and determine whether the review area has been used to select it as the input-enabled 35location (Mausi, pdf page 7 (8th paragraph), discloses to determine whether the embedding is possible within the small region/area).  

Regarding claim 6, Mausi as modified by Hirano in view of Conover teaches the system for embedding a digital verification fingerprint according to claim 5, wherein Mausi further teaches the processor is further configured to determine a length of the review area to select it as the input-enabled location (Masui, pdf page 7 (8th paragraph), discloses that the fingerprint pattern is embedded in each obtained small area (symbol area). Wherein, the small area/ region can be determined as embedding possible/impossible, or as disclosed in pdf page 8 (8th paragraph), a result of securing an area in which watermarks can be embedded).  

Regarding claim 7, Masui teaches a method for inserting a digital verification fingerprint, comprising (Masui, pdf page 4 (10th paragraph), discloses a method of embedding a fingerprint watermark: receiving, at a processor of a digital verification fingerprint embedding system, an original data Masui, pdf page 15 (7th paragraph), a CPU to perform the method process, and as disclosed in pdf page 4 (11th paragraph), a color document data as input and fingerprints that can be embedded); checking, at the processor, a data type of the original data (Masui, pdf page 24 (7th paragraph), discloses a process of detecting a character area or a graphic area (data type) included in the color document image); inserting, at the processor, the first verification fingerprint Masui, pdf page 4 (11th paragraph), a function of extracting an area in which fingerprints can be embedded by using color document data as input), wherein the insertable area has no recorded values and the verification fingerprint is directly inserted into the insertable area (Masui, pdf page 11 (9th paragraph), discloses the area | region which can embed a fingerprint is a part with a uniform area color, such as a blank part (i.e., the insertable area that has no recorded values) in a document image, or the inside of a color figure, and/or see also in pdf page 2 (7th paragraph), discloses that in the case of a plurality of symbol patterns for one bit, when the number of patterns having a predetermined threshold value or more is a blank area, a pattern of "0" or "1" (i.e., the verification fingerprint) is embedded in all the blank areas (i.e., the insertable area that has no recorded values) for one bit).  
Masui, as described above, discloses to receiving an original data and a verification fingerprint, and inserting the first verification fingerprint into the input-enabled location to generate a first verification data, wherein Masui fails to explicitly disclose but Hirano teaches to receiving, at a processor of a digital verification fingerprint embedding system, an original data indicated as hex codes and a first verification fingerprint indicated as hex codes; inserting, at the processor, the first verification fingerprint indicated as hex codes into the input-enabled location to generate a first verification data (Hirano, Fig. 1 and pdf page 2 (5th paragraph), discloses a digital watermark embedding process in which the digital watermark data AAAAh in hexadecimal (i.e., a verification fingerprint indicated as hex codes) is embedded in the image data to output AAAA0000 (i.e., first verification data)), and wherein the substitutable area is filled with zero values and the verification fingerprint is inserted into the substitutable area to substitute the zero values in the substitutable area (Hirano, Fig. 1 and pdf page 2 (5th paragraph) and pdf page 3 (3rd-4th paragraph), discloses a digital watermark embedding process in which the digital watermark data called BBBB substitutes (or replaces) the values 0000 included within the data AAAA0000, as depicted in Fig. 1, and results in as AAAABBBB), and 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hirano’ into the teachings of ‘Masui’, with a motivation wherein the substitutable area is filled with zero values and the verification fingerprint is configured to be inserted into the substitutable area to substitute the zero values in the substitutable area, as taught by Hirano, in order to provide an electronic watermark information embedding system, which can suppress degradation in digital contents due to an increase in the embedding frequency of electronic watermark information, and protect the copyright of these digital contents by identifying unauthorized users and/or use of the digital contents; Hirano, pdf page 1 Abstract and Para. [0001-0003].
Masui as modified by Hirano fails to explicitly disclose but Conover teaches receiving, at the processor, an embedding location preset list according to the data type (Conover, Col. 6 (lines 40-42), discloses to receive a site list containing data which specifies characteristics of sites at which the watermark may be embedded into the received video signal (which is a type of data)); extracting, at the processor, an input-enabled location where the verification fingerprint indicated as hex codes is to be inserted from the embedding location preset list (Conover, Col. 9 (lines 16- 17), discloses to refer the site data list 156 to select sites 152 for watermarking); and wherein the embedding location preset list comprises a plurality of areas, which comprise one or more of a substitutable area or an insertable area (Conover, Col. 9 (line 17), discloses a site data list 156 to select sites 152 for watermarking, and as disclosed in Col. 6 (lines 40-42), a site data list contains data which specifies characteristics of sites (i.e., substitutable area or an insertable area) at which the watermark may be embedded), 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Conover’ into the teachings of ‘Masui’ as modified by ‘Hirano’, with a motivation to derive an input-enabled location from an embedding location preset list of the original data, as taught by Conover, at which the watermark may be embedded in order to detect unauthorized copying of compressed digital video data; Conover, Col. 1 (lines 6-9).

Regarding claim 16, Mausi as modified by Hirano in view of Conover teaches the method for inserting a digital verification fingerprint according to claim 7, wherein Masui further teaches an appearance of the first verification data is completely identical to an appearance of the original data (Masui, pdf page 6 (1st paragraph), discloses that it is difficult to distinguish a fingerprint from a character or a figure when the fingerprint is embedded in the character area or the figure area, or see also pdf page 8 (2nd paragraph), discloses to make the density of the whole document image uniform, and to make it difficult for a human eye to distinguish a fingerprint pattern, it is preferable to make the number of dots which comprise each fingerprint pattern the same).  

Regarding claim 17, Mausi as modified by Hirano in view of Conover teaches the method for inserting a digital verification fingerprint according to claim 7, wherein Masui further teaches an appearance of the first verification data is different from an appearance of the original data (Masui, pdf page 14 (2nd paragraph), discloses that the binarization (separation of the pattern of the background color and the fingerprint) by the threshold value suitable for the area color is possible by the area division processing based on the background color. In other words, the embedded fingerprint pattern can be analyzed regardless of the area color).

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Masui as modified by Hirano in view of Conover, as applied above, and further in view of Taichi Isogai (US 2005/0190948 A1), hereinafter (Isogai).

Regarding claim 8, Mausi as modified by Hirano in view of Conover teaches the method for inserting a digital verification fingerprint according to claim 7, wherein Masui further teaches the extracting comprises: appointing a review area from the embedding location preset list (Masui, pdf page 7 (10th paragraph), discloses the candidate area extraction process); determining whether the review area has been used (Mausi, pdf page 7 (8th paragraph), discloses to determine whether the embedding is possible/impossible within the small region/area); in response to determining that the review area has not been used (Masui, pdf page 6 (4th paragraph), discloses an area where fingerprint embedding is impossible (or can’t be used)), 
Mausi as modified by Hirano in view of Conover fails to disclose but Isogai teaches adding the review area to a reserve usable area list when a length of the review area is smaller than a length of the verification fingerprint, and adding the review area to a usable area list when a length of the review area is greater or equal to a length of the verification fingerprint (Isogai, Para. [0031], discloses that the area classification unit 12 classifies the specified areas into areas where a watermark is to be embedded in a smaller size (specification areas) and areas where the watermark is to be embedded into the areas of this size (embedding areas) (step S13). The classification may be done by displaying the images corresponding to the areas on a display unit (not shown) and by an operator classifying the areas to operate the digital watermark embedding apparatus. Alternatively, the areas may be automatically classified based on a predetermined rule. Other specification methods may be used); and extracting at least a portion of the usable area list as the input-enabled location (Isogai, Para. [0011], discloses to classify the specified plurality of areas into at least one of embedding areas in which watermark information is to be embedded).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Isogai’ into the teachings of ‘Masui’ as modified by ‘Hirano’ in view of ‘Conover’, with a motivation to extract an input-enabled location from the usable area list, as taught by Isogai, at which the watermark may be embedded; Isogai, Abstract.

Regarding claim 9, Mausi as modified by Hirano in view of Conover and Isogai teaches the method for inserting a digital verification fingerprint according to claim 8, wherein Masui as modified by Hirano fails to teach but Conover and Isogai further teaches further comprising: before extracting at least a portion of the usable area list as the input-enabled location, determining whether all areas of the embedding location list have been checked (Conover, Col. 9 (lines 17), discloses to refer the site data list 156 to select sites 152 for water marking); in response to all areas having been checked, determining whether two or more review areas have been added to the reserve usable area list (Isogai, Para. [0031], discloses to specify smaller size areas); in response to two or more review areas having been added to the reserve usable area 36list, generating a merged area merging the review areas added to the reserve usable area list; and in response to a length of the merged area being greater than or equal to a length of the verification fingerprint, adding the merged area to the usable area list (Isogai, Para. [0033-0035], discloses that a plurality of areas are specified again to the specification area classified in step S13 (step S16). wherein in step 13, the area classification unit 12 classifies the specified areas into areas where a watermark is to be embedded in a smaller size (specification areas) and areas where the watermark is to be embedded into the areas of this size (embedding areas) (step S13). The classification may be done by displaying the images corresponding to the areas on a display unit (not shown) and by an operator classifying the areas to operate the digital watermark embedding apparatus. Alternatively, the areas may be automatically classified based on a predetermined rule. Other specification methods may be used. Each area specified in step S16 is assumed as an embedding area and embedding information).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Isogai’ into the teachings of ‘Masui’ as modified by ‘Hirano’ in view of ‘Conover’, with a motivation to add the merged area to the usable area list, as taught by Isogai, at which the watermark may be embedded; Isogai, Abstract.

Regarding claim 10, Masui as modified by Hirano in view of Conover and Isogai teaches the method for inserting a digital verification fingerprint according to claim 9, wherein Masui further teaches the embedding location preset list further comprises an input-unenabled area (Masui, pdf page 6 (4th paragraph), discloses an area where fingerprint embedding is impossible (or can’t be used)), and 
Mausi fails to teach but Hirano further teaches wherein the merged area comprises the substitutable area, the insertable area and a combined area combining the substitutable area and the insertable area (Hirano, Fig. 1 depicts to result in as AAAABBBB (i.e., the merged area) based on a digital watermark being embedded to an image data (i.e., insertable area) to produce AAAA0000, wherein the 0000 is substituted/replaced with BBBB, and therefore is a substitutable area. Thus, AAAABBBB is a combination of insertable area and substitutable area).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Hirano’ into the teachings of ‘Masui’, with a motivation wherein the merged area comprises the substitutable area, the insertable area and a combined area combining the substitutable area and the insertable area, as taught by Hirano, in order to provide an electronic watermark information embedding system, which can suppress degradation in digital contents due to an increase in the embedding frequency of electronic watermark information, and protect the copyright of these digital contents by identifying unauthorized users and/or use of the digital contents; Hirano, pdf page 1 Abstract and Para. [0001-0003].

Regarding claim 11, Masui as modified by Hirano in view of Conover and Isogai teaches the method for inserting a digital verification fingerprint according to claim 10, wherein Masui as modified by Hirano fails to explicitly disclose but Conover further teaches the extracting comprises: randomly extracting one or more areas of the usable area list as the input-enabled location (Conover, Col. 7 (lines 58-60), discloses for at least some of the selected plurality of Sites thereby embedding the watermark into the compressed Video bitstream).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Conover’ into the teachings of ‘Masui’ as modified by ‘Hirano’, with a motivation to randomly extracting one or more areas of the usable area list as the input-enabled location, as taught by Conover, at which the watermark may be embedded in order to detect unauthorized copying of compressed digital video data; Conover, Col. 1 (lines 6-9).

Regarding claim 12, Masui as modified by Hirano in view of Conover and Isogai teaches the method for inserting a digital verification fingerprint according to claim 10, wherein Masui as modified by Hirano fails to explicitly disclose but Conover further teaches the extracting comprises extracting all areas included in the usable area list as the input-enabled location (Conover, Col. 9 (lines 16- 17), discloses to refer the site data list 156 to select sites 152 for watermarking).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Conover’ into the teachings of ‘Masui’ as modified by ‘Hirano’, with a motivation to extract all areas included in the usable area list as the input-enabled location, as taught by Conover, at which the watermark may be embedded in order to detect unauthorized copying of compressed digital video data; Conover, Col. 1 (lines 6-9).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Masui as modified by Hirano in view of Conover and Isogai, as applied above, and further in view of Inoue Seiichi (JP H11-196254 A), hereinafter (Inoue).

Regarding claim 13, Masui as modified by Hirano in view of Conover and Isogai teaches the method for inserting a digital verification fingerprint according to claim 10, wherein Masui as modified by Hirano in view of Conover and Isogai fails to teach but Inoue further teaches the extracting comprises: first extracting the substitutable area from an area included in the usable area list (Inoue, pdf page 3 (1st paragraph), discloses to specify the replacement area); determining whether further extraction of the input-enabled location is needed (Inoue, pdf page 9 (2nd paragraph), discloses to further specify a replacement area); in response to further extraction of the input-enabled location being needed, further extracting an insertable area from an area included in the usable area list; determining whether further extraction of the input-enabled location is needed (Inoue, pdf page 4 (10 paragraph), furthermore, an area in the original image where a variable image is to be inserted, that is, mask information MI to be described later); and in response to further extraction of the input-enabled location being needed, extracting the combined area from an area included in the usable area list (Inoue, pdf page 6 (4th paragraph), discloses an area obtained by combining the watermark area and the complete replacement area is the replacement area).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Inoue’ into the teachings of ‘Masui’ as modified by ‘Hirano’ in view of ‘Conover’ and ‘Isogai’, with a motivation to extract a combined area from an area included in the usable area list, as taught by Inoue, in order to easily and quickly generating an image containing a watermark; Inoue (Abstract).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Masui as modified by Hirano in view of Conover, as applied above, and further in view of Kakkirala et al. (US 2016/0049153 A1), hereinafter (Kakkirala), and further in view of Jong-Heum Kim (WO 2007/035062 A1), hereinafter (Kim).

Regarding claim 14, Masui as modified by Hirano in view of Conover teaches the method for inserting a digital verification fingerprint according to claim 7, wherein Masui as modified by Hirano in view of Conover fails to explicitly disclose but Kakkirala teaches further comprising: storing a data eigenvalue and a first verification fingerprint corresponding to the original data in a first record (Kakkirala, Para. [0014], discloses to store data eigen values and watermarks corresponding to the data); 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Kakkirala’ into the teachings of ‘Masui’ as modified by ‘Hirano’ in view of ‘Conover’, with a motivation to store a data eigenvalue and a first verification fingerprint corresponding to the original data in a first record, as taught by Kakkiral, in order to provide a system for audio watermarking that is robust and prevents possible attacks on a watermarked audio signal; Kakkirala, Para. [0009].
Masui as modified by Hirano in view of Conover and Kakkirala fails to explicitly disclose but Kim teaches 37generating a first integrity value that has hashed the first verification data (Kim, pdf page 6 (4th paragraph), discloses that the HMAC is generated using the inserted metadata and secret information. The HMAC is used as the evidence value); and additionally storing the first integrity value in the first record to renew the first record (Kim, pdf page 6 (4th paragraph), discloses that the evidence value may be inserted into the file and used in the verify operation, or may be stored in the database 39).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Kim’ into the teachings of ‘Masui’ as modified by ‘Hirano’ in view of ‘Conover’ and ‘Kakkirala’, with a motivation to generate a first integrity value that has hashed the first verification data, as taught by Kim, in order to check if the metadata is correct by using the acquired metadata 31, the integrity evidence value 33, and the extracted secret information; Kim, pdf page 5 (7th paragraph).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Masui as modified by Hirano in view of Conover, as applied above, in view of Jong-Heum Kim (WO 2007/035062 A1), hereinafter (Kim).

Regarding claim 15, Masui as modified by Hirano in view of Conover teaches the method for inserting a digital verification fingerprint according to claim 7, wherein Masui as modified by Hirano in view of Conover fails to explicitly disclose but Kim teaches further comprising: receiving a second verification data (Kim, pdf page 5 (2nd-to the-last paragraph), discloses to acquire metadata 31 from the protected file); generating a second integrity value by hashing the second verification data (Kim, pdf page 5 (2nd-to the-last paragraph), discloses to acquires the integrity evidence value 33 from the file […] by performing a cryptographic hash or polynomial operation on the selected area(s) of the file, or as disclosed pdf page 5 (4th paragraph), the integrity value 33 of metadata is generated); checking a corresponding original data through the second integrity value (Kim, pdf page 5 (2nd-to the-last paragraph), discloses to check if the metadata is correct by using the acquired metadata 31, the integrity evidence value 33, and the extracted secret information); contrasting the original data and the second verification data to extract a second verification fingerprint (Kim, pdf page 5 (2nd-to the-last paragraph), discloses to extract the secret information of the file data in order to validate the integrity of the metadata); and verifying the second verification data using the second integrity value and the second verification fingerprint (Kim, pdf page 6 (4th paragraph), discloses to validate the integrity of the metadata 31, the terminal system acquires the evidence values 33 and 33’, such as HMAC or digital signature value, from the file or the database 39. Then, the terminal system extracts the secret information according to the predetermined algorithm and checks if the evidence values are correct by comparing the HMAC value or verifying the digital signature value).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Kim’ into the teachings of ‘Masui’ as modified by ‘Hirano’ in view of ‘Conover’, with a motivation to verify the second verification data using the second integrity value and the second verification fingerprint, as taught by Kim, in order to consume the protected file, reads other information from the server by using the verified metadata information, and performs other operation; Kim, pdf page 6 (5th paragraph).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose telephone number is 571-272-1239. The examiner can normally be reached on 8AM-4PM (EST) Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496